OPINION — AG — IT IS WITHIN THE DISCRETION OF THE COUNTY ATTORNEY (DISTRICT ATTORNEY) TO APPEAL AN ACTION OF THE BOARD OF COUNTY COMMISSIONERS WHEN WRITTEN DEMAND IS MADE THEREFOR BY FIFTEEN OR MORE FREEHOLDERS OF THE COUNTY PURSUANT TO 19 O.S. 1961 431 [19-431]; THAT, IF HE FAILS OR REFUSES TO APPEAL SAME, AND RESIDENT TAXPAYERS OF THE COUNTY DO APPEAL SAME, IT IS THE DUTY OF THE COUNTY ATTORNEY (DISTRICT ATTORNEY) TO APPEAR THEREIN AND DEFEND ON BEHALF OF THE COUNTY; AND THAT COUNTY ATTORNEY MAY, AND SHOULD, REFRAIN FROM SO APPEARING IN SUCH CASE, OR ANY CASE, IF CIRCUMSTANCES ARE SUCH THAT HE IS DISQUALIFIED TO ACT THEREIN WITHIN PURVIEW OF 19 O.S. 1961 187 [19-187], THE ATTORNEY GENERAL EXPRESSES NO OPINION IN REGARD THERETO ON THE FACTS ST OUT IN YOUR LETTER. CITE: 19 O.S. 1961 431 [19-431], 19 O.S. 1961 183 [19-183], 19 O.S. 1961 187 [19-187] (HARVEY CODY)